OPINION UPON DENIAL OF PETITION FOR REHEARING Raucci, J. This matter comes before us on the Claimant’s petition for rehearing. The petition for rehearing asserts that (1) the Claimant’s inability to access the Commissioner’s Report submitted to us prior to our opinion constitutes a denial of due process; (2) that our opinion failed to address the issues raised by Claimant in his brief, and that such failure “denies the Claimant the ability to determine whether or not the merits of his claim were addressed” and that such denial constitutes a denial of due process; and (3) that specific findings of fact were not made. Claimant did not seek oral argument on the merits of his claim prior to our opinion although 74 111. Adm. Code 790.210 provides for such argument by indicating the request on the party’s brief. He did, however, seek oral argument on the petition and such argument was granted and heard. Claimant and Respondent also were granted leave to file additional written memoranda after oral argument. As to Claimant’s first assertion, he has neither a statutory nor constitutional right to review the Commissioner’s Report. (Starnowski v. License Appeal Com'm. of the City of Chicago (1981), 101 Ill. App. 3d 1050, 428 N.E.2d 1102.) As in Starnowski, we are not bound by the Commissioner’s Report, which is nothing more than a recommendation and as our opinion recited, it was based upon our examination of the entire record. Claimant has cited no case authority for his proposition, and we are unaware of any such authority. As to his second contention, our opinion sufficiently addresses the issues raised, and Claimant has not demonstrated “points supposed to have been overlooked or misapprehended by the Court” that would result in the granting of his claim. Claimant has asserted that we have decided this case as if it were founded in mandamus rather than breach of contract. Claimant is mistaken. Our opinion began “Claimant brings this action for an alleged breach of contract * # and thereafter stated “(a)fter examination of the record, we conclude that the claim should be dismissed.” We note that while not raised in his petition for rehearing, Claimant asserts in his post-oral argument memorandum that we have “no authority to interpret the law.” In that regard, he asserts that we adopted the mandamus standard rather than the breach of contract standard. Inasmuch as this ground was not raised in the petition for rehearing, it will not be considered. Similarly, Claimant raises, after oral argument, and not in his petition for rehearing, alleged violations of the Administrative Procedures Act (Ill. Rev. Stat. 1987, ch. 127, pars. 1001-1020.) Inasmuch as this matter was not raised in the petition for rehearing, it will not be considered. In conclusion, we have re-examined the record and our opinion. Our conclusion is that Claimant was required, as found by the appellate court and quoted by us (p. 5), to pass the preliminary examination and that an oral examination was a component of that preliminary examination. Claimant did not successfully comply with that requirement. It is therefore ordered that the petition for rehearing is denied.